Citation Nr: 1435562	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-42 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder not otherwise specified (NOS), and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1985 and from November 1986 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the record.

In February 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Veteran also perfected an appeal as to service connection for loss of smell which was also the subject of the February 2014 Board remand.  During the pendency of the appeal, in a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for anosmia (sense of smell) and assigned a 10 percent disability evaluation effective May 7, 2009.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's February 2014 remand, the Veteran was afforded an examination in April 2014 to determine the nature and etiology of any current acquired psychiatric disorder.  Upon evaluation of the Veteran, the VA examiner found that the Veteran did not meet DSM-IV or DSM-5 criteria for PTSD based on her conceded stressors of abortion and being hit in the eye.  Additionally, in addressing the Veteran's contention of hearing bombs during service, the examiner indicated that the Veteran's current mental symptoms were related to current psychosocial stressors.  The examiner noted that the Veteran's currently diagnosed adjustment disorder with mixed anxiety and depressed mood were not related to or caused by service, and was due to post-military psychosocial stressors.  

The Board finds that the April 2014 VA examination report is inadequate.  Although the examiner specifically indicated that the Veteran's current disability was not related to service, the Board notes that the Veteran has been diagnosed with various disabilities during the appeal period (i.e. major depressive disorder, anxiety disorder NOS, and generalized anxiety disorder).  In this regard, the United States Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the VA examination report is inadequate as the examiner did not take into account the diagnoses and treatment for the various acquired psychiatric disorders noted throughout the appeal (specifically, from the date of the Veteran's, May 7, 2009).  On remand, the Board finds an addendum report is necessary to address this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the same examiner who provided the April 2014 examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion as to whether any acquired psychiatric disorder noted during the claim period (from May 7, 2009 to present), specifically including but not exclusive of major depressive disorder, anxiety disorder NOS, and generalized anxiety disorder is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service, including his conceded stressors. 

The examiner is again reminded that two of the Veteran's claimed stressors have been conceded by VA:  effects of an abortion, and in-service personal assault.  Specifically, service treatment records reflect that the Veteran underwent abortion in October 1987 and that she was treated in November 1989 after being struck in the eye by a man.  The examiner should be additionally advised that the Veteran also alleges that she was in fear of hostile military or terrorist activity while she was deployed to Southeast Asia in support of Operations Desert Shield and Desert Storm.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2. Following completion of the foregoing development and other necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and allow reasonable time for response. Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



